DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered. Claims 1 and 3-20 are pending in the application.

Claim Interpretation
I.	Limitations of claim 20 no longer invoking interpretation under 35 U.S.C. 112(f)
	Claim 20 has been amended by deleting “using an image sensor,” which was part of the means for capturing one or more images. The Examiner agrees with Applicant’s remarks that this limitation is no longer a computer-implemented functional limitation. Additionally, the Examiner submits that the means for capturing one or more images no longer invokes interpretation under 35 U.S.C. 112(f) because it is modified by the exact structure for performing the image(s) capturing function without resort to the specification for an adequate understanding of its nature. 

(A) 	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) 	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) 	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Furthermore, MPEP 2181 I. further states that a claim limitation is presumed to invoke 35
U.S.C. 112(f) when it explicitly uses the term "means" or "step" and includes functional language. However, this presumption, that 35 U.S.C. 112(f) applies, is overcome when the limitation further includes the structure, material or acts necessary to perform the recited function (see prong C above). See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008). Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure. Id.; see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).

II.	Limitations of claim 20 invoking interpretation under 35 U.S.C. 112(f) that are definite
	As detailed in the Office action dated July 23, 2021, the means for identifying a low lighting condition invokes interpretation under 35 U.S.C. 112(f) and is definite as the specification discloses a sensor that identifies a low lighting condition when the scene exhibits a brightness of 5 lux or less. However, in the 7/23 action, the Examiner stated that the scope of the means for identifying a low lighting condition is accordingly limited to a sensor that determines whether scene brightness is 5 lux or less, which is not completely accurate. Since this limitation is special-purpose and computer-implemented, its scope is limited to the algorithmic process of identifying the low lighting disclosed in the specification - that is, the process of determining whether scene brightness is 5 lux or less without the need for a sensor or equivalent structure.
III.	Limitations of claim 20 invoking interpretation under 35 U.S.C. 112(f) that are indefinite
	Claim 20 has also been amended by deleting “using a light source,” which was part of the means for emitting light. The Examiner agrees with Applicant’s remarks that this limitation is no longer a computer-implemented functional limitation. However, the Examiner does not agree 
	The means for performing an autofocus operation and the means for generating image data have not been amended. Thus, the Examiner submits that they remain special-purpose, computer-implemented functional limitations for which the specification fails to disclose corresponding, clearly-linked structure and are rejected under 35 U.S.C. 112(b).
  
Response to Arguments
1.	Applicant’s arguments with respect to claim 20, the rejections under 35 U.S.C. 112(b), and the interpretations under 35 U.S.C. 112(f) have been considered but are not persuasive. Applicant concludes discussion of the amendments to the means for emitting light and means for capturing one or more images by stating that “the functional limitations of independent claim 20 are not merely computer-implemented[]and the Specification discloses the structures, materials, and acts for performing the recited functionality of independent claim 20. Therefore, it follows that because specific structures are disclosed for carrying out the functions of independent claim 20, as opposed to merely being computer-implemented, no specific algorithm need be pointed out as the linking structure.” The Examiner agrees with this statement as it relates to the means for emitting light and the means for capturing one or more images. Importantly, however, neither the means for performing an autofocus operation nor the means for generating image data have been amended in a way that would require non-algorithmic corresponding structure, and Applicant has not specifically argued why they would not require such corresponding structure. Therefore, the Examiner submits that these limitations – the means for performing an autofocus operation and means for generating image data – remain special-purpose, computer-implemented 
Applicant further alleges that the example structures of paras. [0033]-[0058] and Fig. 3 are not an exhaustive list of all structures, or equivalents, which correspond to the “means for” elements recited in claim 20. Continuing, Applicant contends that various other examples of structures and equivalents thereof for performing the claimed features are described throughout the Specification, and a person of ordinary skill in the art would understand from the Specification of the present Application which structures, or equivalents thereof, may perform the functions recited in those claims. As to the means for performing an autofocus operation and the means for generating image data, the Examiner disagrees. Applicant has not presented any specific citations as to where the specification includes structure (i.e. algorithm) corresponding to the means for performing an autofocus operation and the means for generating image data. Indeed, Applicant cites paras. [0033]-[0058] and Fig. 3, which the Examiner has already reviewed and concluded do not include an algorithm to accomplish an autofocus operation or generating an image (Note that the MPEP requires that the corresponding structure be clearly linked to the functional limitation; citing broad swaths of the specification does not exactly help Applicant in this regard.). Applicant may review the rejection under 35 U.S.C. 112(b) of the 3/3 action and the Response to Arguments section of 7/23 action for specific discussion of the failure to disclose an algorithm corresponding to the means for performing an autofocus operation and the means for generating image data. As to the means for emitting light, see the Examiner’s rejection under 35 U.S.C 112(b) below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. As detailed above and in the previous Office actions, claim limitations “means for emitting light…,” “means for performing an autofocus operation…,” and “means for generating image data” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 20 is indefinite and is rejected under 35 U.S.C. 112(b).
As to the “means for performing an autofocus operation…,” and “means for generating image data,” the Examiner directs Applicant to detailed rejection under 35 U.S.C. 112(b) of the 3/3 action and the Response to Arguments section of 7/23 action. As to the “means for emitting 
To overcome these rejections, Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1.	Claims 1,3,5-10,15,16,18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0187948) in view of Galor Gluskin et al. (US 2017/0090149) and further in view of Inuiya (US 2006/0197014).
	As to claim 1, Wang teaches a method for image capture at a device (Fig. 1, imaging device “1”), comprising: 
	emitting light from a light source (Fig. 1, assistant infrared light source “140”); and
capturing one or more images using an image sensor (Fig. 1, image sensor “110”; Figs. 5A and 6A) based at least in part on the emitted light (Fig. 1, IRλ; [0043], lines 1-3), wherein the image sensor comprises a set of non-phase detection pixels (Fig. 6A, normal, RGB sensor units with color filter unit array “1101”; [0045]), a set of phase detection pixels (Fig. 6A, infrared phase detection autofocus sensor units; [0043]), and a pixelated filter layer deposited over the set of non-phase detection pixels (Fig. 6A, Notch infrared filter “1105”), wherein the pixelated filter layer filters the emitted light over the set of non-phase detection pixels ([0040]). 
Claim 1, however, differs from Wang in that it further requires (1) step of identifying a low lighting condition, (2) that the step of emitting the light from the light source is based at least in part on identifying the low lighting condition, (3) that the method be one for image processing, (4) that the pixelated filter layer and the set of non-phase detection pixels be a single component, (5) the step of performing an autofocus operation based at least in part on (6) the low lighting condition and (7) an image offset associated with at least two phase detection pixels in the set of (8) the step of generating image data based at least in part on the autofocus operation.
Wang discloses the use of an assistant infrared light source to enhance autofocusing capabilities in a low-light environment (5), (6) ([0033]; {The Examiner interprets autofocus performance being “based on at least part on the low lighting condition” as autofocus performance using IR pixel signals enhanced by the assistant IR light, which is emitted in a low-light environment.}) but does not expressly disclose use of the light source when a low-light environment is identified. However, in the background section of the reference, Wang discloses the use of assistant infrared light for regular imaging when the environment is too dark (1), (2) ([0005], lines 1-10). Furthermore, although Wang notes in this background section that the assistant light is used for regular imaging (i.e., not necessarily autofocus imaging), Wang’s inventive endeavor is to augment autofocus imaging with assistant light to overcome the PDAF (phase detection autofocus) shortcoming of related art that these light-assisted, regular-imaging systems that use assistant infrared light ([0005], lines 10-15; see, again, [0033]). In light of Wang’s full disclosure – background and preferred embodiment description, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to emit assistant infrared light in the system of Wang, as modified by Galor Gluskin et al., when an environment is insufficiently bright, because this would prevent unnecessary use of the infrared light source, thereby conserving device power.
In the same field of endeavor, however, Galor Gluskin et al. teaches an image capture device (Fig. 6, image capture device “600”) including an image sensor (Fig. 6, phase detection AF camera “615”; see, also, Figs. 1A and 3B), an image signal and device processor (Fig. 6, processors “620” and “650”), and memory (Fig. 6, storage “610”). The image sensor includes a (3) (Fig. 4A). Specifically, the processor analyzes the non-phase detection/imaging pixels (Fig. 4, step “405”) to determine a maximum blur within the image (Fig. 4, step “410”) and limits phase detection autofocusing using the phase detection pixels to phase detection values corresponding to the maximum blur (5), (7) ([0081]; [0082], lines 1-20). The focal position of the capture device’s optical system is then set based on the phase detection autofocusing ([0082], lines 20-28). After a focused image is captured, the imaging pixel value corresponding to the phase detection pixels is interpolated using neighboring non-phase detection/imaging pixels ([0091], lines 1-11), and the processor outputs the reconstructed image to memory for long-term storage (8) ([0108], lines 1-4).
In light of the teaching of Galor Gluskin et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to implement the hybrid autofocusing method of Galor Gluskin et al. in Wang’s device and to include Galor Gluskin’s image processing and storage capabilities in Wang’s device. One of ordinary skill in the art would have been motivated to supplement Wang’s device with Galor Gluskin’s functionality because, as Galor Gluskin et al. notes in [0007], the hybrid autofocusing approach provides for phase detection autofocus using less phase detection pixels, leading to less artifacts requiring correction. Additionally, Galor Gluskin’s interpolation process mitigates disparity inaccuracies due to edge locations ([0007]). Lastly, adding a storage module provides a user with the ability to store captured images for later review, thereby increasing the desirability of the device.
Inuiya discloses an image sensor (Fig. 18 or Fig. 20; [0105]) comprising a plurality of color pixels ([0105]) and an infrared-cut filter (Fig. 18, IR-cut layer “115”) integrally formed as part of the pixels of the image sensor (4) ([0104]). In light of the teaching of Inuiya, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form Wang’s Notch infrared filter as an integral member of Wang’s image sensor pixels because this would assist in achieving a lower profile for the image sensor (e.g., [0127] and [0128]) as well as increase the efficiency of manufacturing the image sensor.     
As to claim 3, Wang, as modified by Galor Gluskin et al. and Inuiya, teaches the method of claim 1, further comprising:
processing the one or more images based at least in part on the set of non-phase detection pixels and the autofocus operation, wherein the image data is generated based at least in part on the processing (see Galor Gluskin et al., [0091], lines 1-11).
	As to claim 5, Wang, as modified by Galor Gluskin et al. and Inuiya, teaches the method of claim 1, wherein the pixelated filter layer is directly deposited over the set of non-phase detection pixels (see Wang, Fig. 6A).
As to claim 6, Wang, as modified by Galor Gluskin et al. and Inuiya, teaches the method of claim 5, wherein the pixelated filter layer is deposited only over the set of non-phase detection pixels (see Wang, Fig. 6A).
	As to claim 7, Wang, as modified by Galor Gluskin et al. and Inuiya, teaches the method of claim 1, wherein the set of non-phase detection pixels comprises a set of color pixels (see Wang, Fig. 6A, RGB).
8, Wang, as modified by Galor Gluskin et al. and Inuiya, teaches the method of claim 7, further comprising:
	performing a contrast autofocus operation based at least in part on a contrast level associated with at least two color pixels in the set of color pixels and the one or more images;
wherein generating the image data is further based at least in part on the contrast autofocus operation (see Galor Gluskin et al., Fig. 4; [0077]).
	As to claim 9, Wang, as modified by Galor Gluskin et al. and Inuiya, teaches the method of claim 1, wherein the set of non-phase detection pixels comprises a set of color pixels (see Wang, Fig. 6A, RGB), a set of monochrome pixels, or both.
	As to claim 10, Wang, as modified by Galor Gluskin et al. and Inuiya, teaches the method of claim 1, wherein the set of phase detection pixels comprise a set of phase detection autofocus pixels (see Wang, [0043], lines 1-4).
	Claims 15,16,18, and 19 differ from claims 1,3,5, and 6, respectively, in that they require that an apparatus equipped with a processor, memory coupled with the processor, and instructions in the memory perform the method of claims 1,3,5, and 6. However, as Galor Gluskin et al. discloses a processor coupled to memory that stores instructions for carrying out the functions of the invention ([0102], [0103], and [0106]), the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to implement the functions of Wang, as modified by Galor Gluskin et al., using processor-executable stored instructions because this would result in efficient, low-power overall operation of the device.



2.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0187948) in view of Galor Gluskin et al. (US 2017/0090149) in view of Inuiya (US 2006/0197014) and further in view of Frey et al. (US 2019/0377109).
As to claim 4, Wang, as modified by Galor Gluskin et al. and Inuiya, teaches the method of claim 1, wherein:
the light source comprises one or more of an infrared light source (see Wang, [0033]), a near-infrared light source, and an ultraviolet light source; and
the pixelated filter layer comprises an infrared filter layer (see Wang, [0046]).
The claim differs Wang, as modified by Galor Gluskin et al. and Inuiya, in that it requires that the infrared filter layer be pixelated. However, Frey et al. discloses that it is known to form a pixelated infrared cut filter on an image sensor ([0002] and [0003]). In light of the teaching of Frey et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to pixelate Wang’s Notch filter because one of ordinary skill in the art would find this modification to be a simple substitution in which known fabrication techniques can be applied to pixelate the filter and where Wang’s imaging device operates as originally intended.
The Examiner submits that claim 17 is satisfied in light of the disclosure of Galor Gluskin et al. detailed in claims 15,16,18, and 19 above and the addition of Frey et al.



s 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0187948) in view of Galor Gluskin et al. (US 2017/0090149) in view of Inuiya (US 2006/0197014) and further in view of Ren et al. (US 2015/0309229).
As to claims 11-14, Wang, as modified by Galor Gluskin et al. and Inuiya, teaches the method of claim 1. The claims differ from Wang, as modified by Galor Gluskin et al. and Inuiya, in that they require that the pixelated filter layer comprises a thin-film-based optical filter layer and a mesh structure formed of two or more materials at least partially interlaced within the mesh structure and differing at least in part by one or more of a refractive index and a thickness.
Being reasonably pertinent to the Applicant’s endeavor, Ren et al. discloses a composite filter for visible light transmission and long wave reflection (Fig. 8A). Specifically, the filter comprises alternating/interlaced layers of one or more dielectric thin films ([0050], lines 13-16; [0052], lines 3-6) and nanomesh layers ([0052], lines 1-3), where the thickness of the dielectric films may vary according to desired wavelength transmission and reflection ([0053], lines 7-11). In light of the teaching of Ren et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art to use Ren’s composite filter as Wang’s Notch filter because it would provide an increased level of design flexibility to achieve accurate transmission and reflection of incoming radiation. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
1/11/2021